Citation Nr: 0810117	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected 
right shoulder condition, currently evaluated at 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
and inactive duty training as a member of the United States 
Army Reserves from November 1968 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran submitted additional medical evidence in support 
of his claim after the claim was certified for appeal.  The 
veteran waived his right to have the medical evidence 
reviewed by the RO in the representative's March 2008 
informal hearing.  


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran's right 
shoulder has degenerative changes, partial reabsorption of 
the clavicle with chronic deformity, spurring, and 
subcortical cystic change, deformity of the glenoid and the 
glenohumeral joint with moderate spurring, some flattening of 
the humeral articular head, and painful movement of the arm.  

2.  The competent medical evidence of record does not show 
that the veteran's right arm is limited in motion to 25 
degrees from his side, midway between the side and shoulder 
level or to shoulder level.  


CONCLUSION OF LAW

The manifestations of the service-connected right shoulder 
disability do not warrant a rating in excess of 20 percent . 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An August 2004 VCAA letter informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the veteran was provided pertinent information 
in VCAA notice cited above and in the August 2005 statement 
of the case.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life and that other applicable 
diagnostic codes under which the veteran could be rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result).  The veteran was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Furthermore, the veteran demonstrated actual knowledge of 
what was necessary to substantiate his claim.  The Court has 
stated that "Nothing in law or common sense supports a 
conclusion that the Court should put on blinders and ignore 
[the 'extensive administrative appellate process'] or a 
conclusion that a notice error prior to the initial decision 
by the Secretary could not be rendered non-prejudicial when 
the full panoply of administrative appellate procedures 
established by Congress are provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant."  See Vazquez-Flores at 46 n.2.  
Actual knowledge is established by statements or actions by 
the veteran or the veteran's representative that demonstrate 
an awareness of what was necessary to substantiate his claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) and 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores at 48.  In his August 2004 
statement in support of the case, the veteran asserted he has 
chronic pain in his shoulder, and the pain has been getting 
progressively worse over the last 25 years and he requested 
his right shoulder to be reevaluated at a VA examination.  In 
addition, the veteran submitted a seven-page notice of 
disagreement dated November 2004 stating in detail each part 
of the statement of the case he disagreed with and offered 
lay evidence of how his disability has increased in severity, 
which has caused him limited motion.  The veteran also noted 
that his right shoulder is getting progressively worse and he 
has difficulty completing daily tasks with his right arm, 
such as raising his arms above his head and combing the back 
of his head.  He also asserted that his right arm condition 
caused him to give up his chosen career of steel 
construction.  Thus, the veteran had a meaningful opportunity 
to participate in the adjudication of her claim.  
Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
veteran discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case and the veteran was told why a higher 
rating was not warranted under that criteria.  

 In sum, the veteran was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, a medical 
letter from a private physician dated in June 1979, and a 
recent VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The veteran sent additional medical evidence to the VA in the 
form of VA progress notes from October 2005 to December 2005, 
an October 2005 magnetic resonance imaging (MRI) of his right 
shoulder with an interpretation from a VA physician.  The 
veteran waived his right to have this evidence reviewed by 
the RO.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for an Increased Rating

Legal Criteria

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

As contained in the VA Schedule for Rating Disabilities, the 
Diagnostic Codes that rate impairment resulting from 
service-connected disabilities of the shoulder 
include:  Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation), Diagnostic Code 5201 (limitation of motion of 
the arm), Diagnostic Code 5202 (other impairment of the 
humerus), and Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
According to the relevant diagnostic code, which rates 
impairment resulting from limitation of motion of the arm, 
such limitation to the shoulder level warrants a 20 percent 
rating for either the major or minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Limitation of the arm to 
midway between the side and the shoulder level warrants a 
30 percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  Id.  Limitation of the arm 
to 25 degrees from the side warrants a 40 percent rating for 
the major extremity and a 30 percent rating for the minor 
extremity.  Id.  

According to the diagnostic code, which evaluates impairment 
of the humerus, malunion of the humerus with marked deformity 
warrants a 30 percent evaluation for the major arm and a 20 
percent evaluation for the minor arm and with moderate 
deformity warrants a 20 percent evaluation for either the 
major or the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Recurrent dislocation of the scapulohumeral joint 
with infrequent episodes and guarding movement at only the 
shoulder level warrants a 20 percent rating for either the 
minor or major extremity, and with frequent episodes and 
guarding of all arm movements warrants a 30 percent rating 
for the major extremity and a 20 percent rating for the minor 
extremity.  Id.  Evidence of fibrous union of the humerus 
supports a 50 percent rating for the major extremity and a 40 
percent rating for the minor extremity.  Id.  Evidence of 
nonunion of the humerus (false flail joint) supports a 
60 percent rating for the major extremity and a 50 percent 
rating for the minor extremity.  Id.  Evidence of loss of the 
head of the humerus (flail shoulder) supports an 80 percent 
rating for the major extremity and a 70 percent rating for 
the minor extremity.  Id.  

Malunion of the clavicle or scapula warrants a 10 percent 
rating for either the major or minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or 
scapula without loose movement also warrants a 10 percent 
rating for either the major or minor extremity.  Id.  
Nonunion of the clavicle or scapula with loose movement 
warrants a 20 percent rating for either the major or minor 
extremity.  Id.  Dislocation of the clavicle or scapula also 
warrants a 20 percent rating for either the major or minor 
extremity.  Id.  Impairment of the clavicle or scapula may 
also be evaluated based upon impairment of function of the 
contiguous joint.  Id.  

Analysis

The veteran claims an increased rating for his service-
connected right shoulder disability.  The veteran contends 
that he has chronic pain in his right shoulder and his right 
shoulder disability is worse.  The RO increased the veteran's 
disability rating to 20 percent disabling in the November 
2004 rating decision.  The veteran appealed this decision.  

The veteran's service-connected right shoulder disability is 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 5010-5203.  38 C.F.R. § 4.71a.  A 20 percent 
rating is the maximum available rating under Diagnostic Code 
5203.  Thus, Diagnostic Code 5203 cannot serve as the basis 
for an increased rating in this case.  38 C.F.R. §§ 4.71a, DC 
5203.

The September 2004 VA examination reveals that the veteran 
complained of discomfort, stiffness, and catching type 
episodes similar to locking in his right shoulder.  The VA 
examiner noted that the veteran's right shoulder had slight 
weakness, no swelling, no heat or redness, and no instability 
or giving way.  The VA examination indicated that the veteran 
lacked endurance and full function of his right shoulder.  
The examiner noted that the veteran is right hand dominate.  
Therefore, the veteran's right shoulder is a major extremity.  
The veteran's strength was five out of five with bilateral 
handgrips as well as biceps and triceps strength against 
resistance.  Shoulder shrug was five out five for both 
shoulders.  The VA examiner noted that the veteran has 
crepitus with range of motion of the veteran's right 
shoulder.  The veteran's forward flexion on the right 
shoulder was actively from 0 to 140 degrees and passively 
from 0 to 160 degrees.  The veteran complained of pain at 
both end points.  There was no sign of fatigueability on 
repeat motion.  The veteran's abduction on the right shoulder 
was actively from 0 to 130 degrees and passively from 0 to 
150 degrees, both were limited by complaints of pain.  There 
was no sign of fatigueability with repeat motions.  Adduction 
was 0 to 50 degrees.  Internal rotation was 0 to 20 degrees 
limited by pain both passively and actively.  There were no 
signs of fatigueability.  External rotation was 0 to 70 
degrees limited by complaints of pain in stiffness without 
signs of fatigueability on repeat motion.  The x-ray of the 
veteran's right shoulder during the September 2004 VA 
examination showed cromiectomy with degenerative disease and 
loss of range of motion.

An MRI of the veteran's right shoulder conducted by the VA in 
October 2005 revealed the following: partial disruption of 
the lateral end of the right clavicle with chronic deformity, 
spurring and subcortical cystic changes; deformity of the 
glenoid and glenohumeral joint with moderate spurring; some 
flattening of the humeral articular surface; severe narrowing 
of the space between humeral head and acromian, suggesting 
Type III acromain; hypertrophic changes of the 
acromioclavicular joint; atrophy of the deltoid, 
supraspinatus, and infraspinatus; and an indication of 
tendonitis.

The veteran does not meet the requirements under Diagnostic 
Code 5201, limitation of motion of the arm, for a 20 percent 
disability rating for a major extremity.  For the veteran to 
receive a 20 percent disability rating under Diagnostic Code 
5201 the veteran must show limitation of motion at the 
shoulder level.  As noted above, the September 2004 VA 
examination showed that the veteran's flexion was from 0 to 
140 degrees with some pain and his abduction was from 0 to 
130 degrees with limitation due to pain.  Normal shoulder 
flexion and abduction is from 0 to 180 degrees with 90 
degrees at shoulder level, and normal internal and external 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
Therefore, the veteran's range of motion is not limited at 
the shoulder level and the veteran does not meet the 
requirements for a higher rating under Diagnostic Code 5201.  

The Board observes that no other diagnostic code relevant to 
the shoulders is applicable herein.  Diagnostic Code 5200 
(ankylosis of scapulohumeral articulations) and Diagnostic 
Code 5202 (other impairment of the humerus) are the only 
remaining provisions dealing with the shoulders, and the 
veteran does not suffer from any of the disabilities they 
represent.  See 38 C.F.R. § 4.71a.  

The Board considered additional functional loss due to 
factors such as pain, weakness, incoordination and 
fatigability in reaching its conclusion.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The Board 
acknowledges the veteran's complaints of right shoulder pain 
noted during the above range of motion testing at the 
September 2004 VA examination.  The Board further 
acknowledges complaints of chronic pain and crepitus during 
the same VA examination.  Nevertheless, the test for a higher 
rating under DeLuca is not pain in and of itself, but the 
additional functional limitation that such pain causes.  
Here, the medical evidence does not reveal findings of 
additional limited function such as to warrant a higher 
rating.  The medical evidence, as noted in the September 2004 
VA examination report, shows that the veteran was not further 
limited by repeated testing.  In addition, the VA examiner 
noted that the veteran's activities of daily living appear to 
be normal, as the veteran was able to feed, bathe, and dress 
himself.  

The Board further notes that a separate evaluation for 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is 
not warranted as this would create pyramiding because 
limitation of motion is already considered in the current 20 
percent rating.  38 C.F.R. § 4.14 (2006).  Accordingly, a 
separate rating for arthritis is not warranted.  Finally, in 
the absence of an exceptional or unusual disability picture, 
extraschedular consideration is not in order.



ORDER

Entitlement to a rating in excess of 20 percent for the 
service-connected right shoulder disability is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


